Opinion issued July 14, 2022




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-22-00269-CR
                            ———————————
                       IN RE JUAN REYES, JR., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Juan Reyes, Jr., incarcerated and proceeding pro se, has filed a

petition for writ of mandamus, seeking an order to compel the trial court to rule on

a pending motion.1

      We deny the mandamus petition. See TEX. R. APP. P. 52.8(a).



1
      The underlying case is The State of Texas v. Juan Ryes, Jr., cause number
      1313736, pending in the 184th District Court of Harris County, Texas, the
      Honorable Abigail Anastasio presiding.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Hightower.

Do not publish. See TEX. R. APP. P. 47.2(b).




                                        2